Citation Nr: 0639326	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for deep vein thrombosis of 
the legs (claimed as blood clots and swelling).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1959 to 
November 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.


FINDING OF FACT

The veteran was first diagnosed with a deep vein thrombosis 
many years after service, with no medical evidence relating 
it to service. 


CONCLUSION OF LAW

Deep vein thrombosis of the legs was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, the veteran claims that he developed blood 
clots and swelling, diagnosed as deep vein thrombosis, as a 
result of "training maneuvers" in service.  However, the 
veteran's service medical records make no reference to a 
chronic disability involving blood clots and swelling in 
either lower extremity.  The only references to the veteran's 
legs are two entries dated in February 1960 in which the 
veteran initially reported pain in his right shin; however, 
there was no evidence of any swelling or tenderness.  Later 
that month the veteran reported pain in both legs from an 
"old injury."  Again, however, there was no indication of 
swelling or blood clots in either lower extremity.  The Board 
also notes that a separation examination report dated in 
October 1962 notes that both legs were normal.  Thus, in the 
absence of a chronic condition involving blood clots and 
swelling in either lower extremity, the service medical 
records provide highly probative evidence against the 
veteran's claim.  The service medical records are found to 
provide evidence against this claim. 

Indeed, the record shows that the veteran did not develop 
deep vein thrombosis until many years after service.  In this 
regard, the record shows that the veteran was admitted to 
Saint Joseph's Hospital in November 1991 for a one-week 
history of pain and swelling in his left leg.  A venogram 
revealed deep vein thrombosis in the left leg.  These records 
include a medical opinion that this condition is probably 
related to the veteran's inflammatory bowel disease and 
immobility, providing evidence against this claim.  In any 
event, none of these reports includes a medical opinion that 
either deep vein thrombosis or inflammatory bowel disease is 
related to service, thereby providing highly probative 
evidence against the veteran's claim.  

The veteran was treated for deep vein thrombosis in his right 
lower extremity at Holy Cross Hospital.  A November 1995 
report from that facility shows treatment for problems with 
his right leg.  In October 1997, the veteran was admitted for 
acute deep vein thrombosis of the right lower extremity, his 
third such episode in the last five years.  The veteran's 
deep vein thrombosis also was treated at the University 
Hospital and Clinic in August 1999, as well as at a VA 
Medical Center from 2001 to 2004. 

Again, none of these records includes a medical opinion 
relating the veteran's deep vein thrombosis to service.  
Indeed, the October 1997 report from Holy Cross Hospital 
includes a medical opinion that the veteran's deep vein 
thrombosis could be related to an injury to his right lower 
extremity "several years ago."  Since this opinion was 
provided in 1997, one can only assume that an injury 
"several years ago" occurred many years after service 
(which ended in 1962).  In short, these records provide 
highly probative evidence against the veteran's claim.  

In sum, the evidence shows that the veteran was first 
diagnosed with deep vein thrombosis in 1991, approximately 29 
years after his separation from active duty, with no medical 
evidence relating this condition to service.  This 29-year 
period between the veteran's separation from active duty and 
his first complaints involving swelling in his lower 
extremities provides highly probative evidence against the 
veteran's claim that his deep vein thrombosis is related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

In fact, the only evidence that the veteran's deep vein 
thrombosis is related to service consists of his own lay 
statements, including testimony presented at a hearing in May 
2003.  However, as a layperson, without the appropriate 
medical training and expertise, the veteran is not competent 
to provide a probative (persuasive) opinion on a medical 
matter, such as the source of his deep vein thrombosis.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  See also 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Thus, the veteran's personal opinion 
that his deep vein thrombosis is related to service is not a 
sufficient basis for awarding service connection.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for deep vein thrombosis.  In denying his 
claim, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).


Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO and the Appeals 
Management Center (AMC) in February 2002 and March 2004, 
respectively (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claim; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested him to provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board also notes that VA has fully complied with the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
  

In addition, VA fulfilled its duty to obtain all relevant 
evidence with respect to the issue on appeal.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board obtained all the 
private and VA treatment records identified by the veteran 
and his representative.  Although the veteran seeks a VA exam 
to determine if his injury is related to service, the Board 
does not believe such a finding is credible.  As already 
discussed, the veteran exhibited no signs of deep vein 
thrombosis in service, such as swelling of the lower 
extremities.  In addition, this condition was first diagnosed 
29 years after service, which warrants the conclusion that a 
remand for an examination or a medical opinion is not 
necessary to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A.  The Board also points 
out that an examiner could do no more than review the 
evidence and note the veteran's history, which would not 
constitute medical nexus evidence given the facts of this 
case.  See Leshore, 8 Vet. App. at 409.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA.

ORDER

Service connection for deep vein thrombosis of the legs 
(claimed as blood clots and swelling) is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


